Exhibit 10.1


SOUTHERN COMMUNITY FINANCIAL CORP.

INCENTIVE PLAN




Article I

       

DEFINITIONS




1.01

Affiliate means any “subsidiary” or “parent corporation” (within the meaning of
Section 424 of the Code) of the Company.




1.02

Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of a Grant or an Award issued to such Participant.




1.03

Award means an award of Common Stock, Restricted Stock and/or Phantom Stock.




1.04

Board means the Board of Directors of the Company.




1.05

Change of Control means and shall be deemed to have taken place if: (i) a third
person, including a “group” as defined in Section 13(d)(3) of the Securities
Exchange Act of 1934, who after the effective date of the Plan becomes the
beneficial owner of shares of the Company having 20 percent or more of the total
number of votes that may be cast for the election of Directors of the Company;
or, (ii) as the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, sale of assets or contested
election, or any combination of the foregoing transactions (a “Transaction”),
the persons who were Directors of the Company before the Transaction shall cease
to constitute a majority of the Board of the Company or any successor to the
Company.




1.06

Change of Control Date is the date on which an event described in (i) or (ii) of
Section 1.05 occurs.




1.07

Code means the Internal Revenue Code of 1986, and any amendments thereto.




1.08

Common Stock means the Common Stock of the Company.




1.09

Company means Southern Community Financial Corp.




1.10

Fair Market Value means, on any given date, the average of the bid and asked
prices at closing of a share of Common Stock on the Market on such day or, if
the Common Stock was not traded on such day, then on the next preceding day that
the Common Stock was traded, all as reported by such source as the Board may
select, or if the Common Stock does not trade on the Nasdaq Stock Market, the
value that the Board, in its good faith business judgment, shall designate.




1.11

Grant means the grant of an Option and/or an SAR.






--------------------------------------------------------------------------------



1.12

Incentive Stock Option means an Option that is intended to qualify as an
“incentive stock option” under Section 422 of the Code.




1.13

Initial Value means, with respect to an SAR, the Fair Market value of one share
of Common Stock on the date of grant, as set forth in the Agreement.




1.14

Non-Qualified Stock Option means an option other than an Incentive Stock Option.




1.15

Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.




1.16

Option Price means the price per share for Common Stock purchased on the
exercise of an Option as provided in Article VI.




1.17

Participant means an employee of the Company or of a Subsidiary, including an
employee who is a member of the Board, who satisfies the requirements of Article
IV and is selected by the Board to receive a Grant or an Award.




1.18

Phantom Stock means a bookkeeping entry on behalf of a Participant by which his
account is credited (but not funded) as though Common Stock had been transferred
to such account.




1.19

Plan means the Southern Community Financial Corp. Incentive Plan.




1.20

Restricted Stock means shares of Common Stock awarded to a Participant under
Article IX.  Shares of Common Stock shall cease to be Restricted Stock when, in
accordance with the terms of the applicable Agreement, they become transferable
and free of substantial risks of forfeiture.




1.21

Rule 16b-3 means Rule 16b-3, as promulgated by the Securities and Exchange
Commission under Section 16(b) of the Securities Exchange Act of 1934, as
amended from time to time.




1.22

SAR means a stock appreciation right that entitles the holder to receive, with
respect to each share of Common Stock encompassed by the exercise of such SAR,
the lesser of (a) the excess of the Fair Market Value at the time of exercise
over the Initial Value of the SAR or (b) the Initial Value of the SAR.




1.23

Securities Broker means the registered securities broker acceptable to the
Company who agrees to effect the cashless exercise of an Option pursuant to
Section 8.05 hereof.




1.24

Subsidiary means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations in the
chain (other than the last corporation) owns stock possessing at least 50
percent of the total combined voting power of all classes of stock in one of the
other corporations in such chain.






2




--------------------------------------------------------------------------------



Article II




PURPOSES




The Plan is intended to assist the Company in recruiting and retaining key
employees with ability and initiative by enabling employees who contribute
significantly to the Company or an Affiliate to participate in its future
success and to associate their interests with those of the Company and its
shareholders.  The Plan is intended to permit the award of Common Stock,
Restricted Stock, and Phantom Stock, and the issuance of Options qualifying as
Incentive Stock Options or Non-Qualified Stock Options as designated by the
Board at time of grant, and SARs.  No Option that is intended to be an Incentive
Stock Option, however, shall be invalid for failure to qualify as an Incentive
Stock Option under Section 422 of the Code but shall be treated as a
Non-Qualified Stock Option.




Article III




ADMINISTRATION




The Plan shall be administered by the Board.  The Board shall have authority to
issue Grants and Awards upon such terms (not inconsistent with the provisions of
this Plan) as the Board may consider appropriate.  The terms of such Grants and
Awards may include conditions (in addition to those contained in this Plan) on
(i) the exercisability of all or any part of an Option or SAR and (ii) the
transferability or forfeitability of Restricted Stock or Phantom Stock.  In
addition, the Board shall have complete authority to interpret all provisions of
this Plan; to prescribe the form of Agreements; to adopt, amend, and rescind
rules and regulations pertaining to the administration of the Plan; and to make
all other determinations necessary or advisable for the administration of this
Plan.




Any decision made, or action taken, by the Board or in connection with the
administration of this Plan shall be final and conclusive.  All expenses of
administering this Plan shall be borne by the Company.




Article IV




ELIGIBILITY




4.01

General.  Any employee of the Company or of any Subsidiary (including any
corporation that becomes a Subsidiary after the adoption of this Plan) who, in
the judgment of the Board, has contributed significantly or can be expected to
contribute significantly to the profits or growth of the Company or a Subsidiary
may receive one or more Awards or Grants, or any combination or type thereof.
 Directors of the Company who are employees are eligible to participate in this
Plan.




4.02

Grants and Awards.  The Board will designate individuals to whom Grants and/or
Awards are to be issued and will specify the number of shares of Common Stock
subject to each such Grant or Award.  An Option may be granted with or without a
related SAR.  An SAR may be granted with or without a related Option.  All
Grants or Awards issued under this Plan shall be evidenced by Agreements which
shall be subject to applicable provisions of this Plan and to



3




--------------------------------------------------------------------------------



such other provisions as the Board may adopt.  No Participant may be granted
Options that are Incentive Stock Options, or related SARs (under all Incentive
Stock Option Plans of the Company and Affiliates) which are first exercisable in
any calendar year for stock having an aggregate Fair Market Value (determined as
of the date an Option is granted) exceeding $100,000.




4.03

Reload Options.  The Board shall have the authority to specify at the time of
Grant that an optionee shall be granted the right to a further Non-Qualified
Stock Option (a “Reload option”) in the event such optionee exercises all or a
part of an Option, including a Reload Option (an “Original option”), by
surrendering in accordance with Section 8.02 hereof already owned shares of
Common Stock in full or partial payment of the Option Price under such original
Option.  Each Reload option shall be granted on the date of exercise of the
Original option, shall cover a number of shares of Common Stock not exceeding
the whole number of shares of Common Stock surrendered in payment of the Option
Price under such Original Option, shall have an Option Price equal to the Fair
Market Value on the date of Grant of such Reload Option, shall expire on the
stated expiration date of the Original option and shall be subject to such other
terms and conditions as the Board may determine.




4.04

Designation of Option as an Incentive Stock Option or  a Non-Qualified Stock
Option.  The Board will designate at the time an Option is granted whether the
Option is to be treated as an Incentive Stock Option or a Non-Qualified Stock
Option.  In the absence, however, of any such designation, such Option shall be
treated as a Non-Qualified Stock Option.




Article V




STOCK SUBJECT TO PLAN




The maximum number of shares of Common Stock available for Grants and Awards
under the Plan shall be 255,000, of which 14,100 shall be available only as
Reload Options.  Such maximum number of shares of Common Stock is subject to
adjustment as provided in Article XI.  Shares of Common Stock subject to Grants
and Awards under the Plan may be authorized but previously unissued shares of
Common Stock or previously issued shares of Common Stock reacquired by the
Company.  The grant of a Reload option under the Plan, by restoring an option
opportunity on the number of shares of Common Stock surrendered to exercise an
Original Option, will encourage a Participant to maximize his ownership interest
in the Company without reducing the percentage interests of shareholders.




If any shares of Restricted Stock are forfeited for which the Participant did
not receive any benefits of ownership (other than voting rights), or if any
Option or any SAR terminates without being exercised, or if any SAR is exercised
for cash, shares of Common Stock subject to such Grants or Awards shall be
available for distribution in connection with Grants or Awards under the Plan.






4




--------------------------------------------------------------------------------



Article VI




OPTION PRICE




The price per share for Common Stock purchased on the exercise of an Option
shall be fixed by the Board on the date of grant; provided, however, that in the
case of an Option that is an Incentive Stock Option, the price per share shall
not be less than the Fair Market Value on such date.




Article VII




EXERCISE OF OPTIONS




7.01

Maximum Option or SAR Period.  The period in which an option or SAR may be
exercised shall be determined by the Board on the date of grant; provided,
however that an Incentive Stock Option or related SAR shall not be exercisable
after the expiration of 10 years from the date the Incentive Stock Option was
granted.




7.02

Nontransferability.

Any Option or SAR granted under this Plan shall be nontransferable except by
will or by the laws of descent and distribution.  In the event of any such
transfer, the Option and any related SAR must be transferred to the same person
or persons, trust or estate.  During the lifetime of the Participant to whom an
Incentive Stock Option or related SAR is granted, the Option or SAR may be
exercised only by the Participant.  No right or interest of a Participant in any
Option or SAR shall be liable for, or subject to, any lien, obligation, or
liability of such Participant.




7.03

Employee Status.  For purposes of determining the applicability of Section 422
of the Code (relating to incentive stock options), or in the event that the
terms of any Grant provide that it may be exercised only during employment or
within a specified period of time after termination of employment, the Board may
decide to what extent leaves of absence for governmental or military service,
illness, temporary disability, or other reasons shall not be deemed
interruptions of continuous employment.




Article VIII




METHOD OF EXERCISE




8.01

Exercise.  Subject to the provisions of Articles VII and XII, an Option or SAR
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Board shall determine; provided,
however, that a SAR that is related to an Option may be exercised only to the
extent that the related option is exercisable and when the Fair Market Value
exceeds the Option Price of the related Option.  An Option or SAR granted under
this Plan may be exercised with respect to any number of whole shares less than
the full number for which the option or SAR could be exercised.  Such partial
exercise of an Option or SAR shall not affect the right to exercise the Option
or SAR from time to time in accordance with this Plan with respect to remaining
shares subject to the Option or related SAR.  The exercise of an Option shall
result in the termination of the SAR to the extent of the number of shares with
respect to which the Option is exercised.



5




--------------------------------------------------------------------------------






8.02

Payment.  Unless otherwise provided by the Agreement, payment of the Option
Price shall be made in cash.  If the Agreement provides, payment of all or part
of the option Price may be made by withholding shares of Common Stock upon
exercise of an Option or by surrendering already owned shares of Common Stock to
the Company, provided the shares withheld or surrendered have a Fair Market
Value (determined as of the day preceding the date of exercise) that is not less
than such price or part thereof.  In addition, the Board may establish such
payment or other terms as it may deem to be appropriate and consistent with
these purposes.




8.03

Determination of Payment of Cash and/or Common Stock Upon Exercise of SAR.  At
the Board's discretion, the amount payable as a result of the exercise of an SAR
may be settled in cash, Common Stock, or a combination of cash and Common Stock.
 No fractional shares shall be delivered upon the exercise of an SAR but a cash
payment will be made in lieu thereof.




8.04

Shareholder Rights.  No participant shall have any rights as a shareholder with
respect to shares subject to his Option or SAR until the date he exercises such
Option or SAR.




8.05

Cashless Exercise.  To the extent permitted under the applicable laws and
regulations, at the request of the Participant and with the consent of the
Board, the Company agrees to cooperate in a “cashless exercise” of the Option.
 The cashless exercise shall be effected by the Participant delivering to the
Securities Broker instructions to exercise all or part of the Option, including
instructions to sell a sufficient number of shares of Common Stock to cover the
costs and expenses associated therewith.




Article IX




COMMON STOCK AND RESTRICTED STOCK




9.01

Award.  In accordance with the provisions of Article IV, the Board will
designate employees to whom an award of Common Stock and/or Restricted Stock is
to be made and will specify the number of shares of Common Stock covered by such
award or awards.




9.02

Vesting.  In the case of Restricted Stock, on the date of the award, the Board
may prescribe that the Participant's rights in the Restricted Stock shall be
forfeitable or otherwise restricted for a period of time set forth in the
Agreement and/or until certain financial performance objectives are satisfied as
determined by the Board in its sole discretion.  Subject to the provisions of
Article XII hereof, the Board may award Common Stock to a Participant which is
not forfeitable and is free of any restrictions or transferability.




9.03

Shareholder Rights.  Prior to their forfeiture in accordance with the terms of
the Agreement and while the shares are Restricted Stock, a Participant will have
all rights of a shareholder with respect to Restricted Stock, including the
right to receive dividends and vote the shares; provided, however, that (i) a
Participant may not sell, transfer, pledge, exchange, hypothecate, or otherwise
dispose of Restricted Stock, (ii) the Company shall retain custody of the
certificates evidencing shares of Restricted Stock, and (iii) the Participant
will deliver to the Company a stock power, endorsed in blank, with respect to
each award of Restricted Stock.



6




--------------------------------------------------------------------------------






Article X




PHANTOM STOCK




10.01

Award.  Pursuant to this Plan or a separate plan or an agreement establishing
additional terms and conditions, the Board may designate employees to whom
awards of Phantom Stock may be made and will specify the number of shares of
Common Stock covered by the award.




10.02

Vesting.  The Board may prescribe such terms and conditions under which a
Participant's right to receive payment for Phantom Stock shall become vested.




10.03

Shareholder Rights.  A Participant for whom Phantom Stock has been credited
generally shall have none of the rights of a shareholder with respect to such
Phantom Stock.  However, a plan or agreement for the use of Phantom Stock may
provide for the crediting of a Participant's Phantom Stock account with cash or
stock dividends declared with respect to Common Stock represented by such
Phantom Stock.




10.04

Payment.  Payment to a Participant for Phantom Stock credited to his account
shall be made in cash, Common Stock or a combination of both unless otherwise
provided in any plan or agreement.




Article XI




ADJUSTMENT UPON CHANGE IN COMMON STOCK




Should the Company effect one or more (x) stock dividends, stock split-ups,
subdivisions or consolidations of shares or other similar changes in
capitalization; (y) spin-offs, spin-outs, split-ups, split-offs, or other such
distribution of assets to shareholders; or (z) direct or indirect assumptions
and/or conversions of outstanding Options due to an acquisition of the Company,
then the maximum number of shares as to which Grants and Awards may be issued
under this Plan shall be proportionately adjusted and their terms shall be
adjusted as the Board shall determine to be equitably required, provided that
the number of shares subject to any Grant or Award shall always be a whole
number.  Any determination made under this Article XI by the Board shall be
final and conclusive.




The issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property or for labor
or services, either upon direct sale or upon the exercise of rights or warrants
to subscribe therefor, or upon conversion of shares or obligations of the
Company convertible into such shares or other securities, shall not affect, and
no adjustment by reason thereof shall be made with respect to any Grant or
Award.






7




--------------------------------------------------------------------------------



Article XII




COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES




No Grant shall be exercisable, no Common Stock shall be issued, no certificates
for shares of Common Stock shall be delivered, and no payment shall be made
under this Plan except in compliance with all applicable Federal and state laws
and regulations (including, without limitation, withholding tax requirements)
and the rules of all domestic stock exchanges on which the Company's shares may
be listed.  The Company may rely on an opinion of its counsel as to such
compliance.  Any share certificate issued to evidence Common Stock for which a
Grant is exercised or an Award is issued may bear such legends and statements as
the Board may deem advisable to assure compliance with Federal and state laws
and regulations.  No Grant shall be exercisable, no Common Stock shall be
issued, no certificate for shares shall be delivered, and no payment shall be
made under this Plan until the Company has obtained such consent or approval as
the Board may deem advisable from regulatory bodies having jurisdiction over
such matters.




Article XIII




GENERAL PROVISIONS




13.01

Effect on Employment.  Neither the adoption of this Plan, its operation, nor any
documents describing or referring to this Plan (or any part thereof) shall
confer upon any employee any right to continue in the employ of the Company or a
Subsidiary or in any way affect any right and power of the Company or a
Subsidiary to terminate the employment of any employee at any time with or
without assigning a reason therefor.




13.02

Unfunded Plan.  The Plan, insofar as it provides for a Grant or an award of
Phantom Stock, is not required to be funded, and the Company shall not be
required to segregate any assets that may at any time be represented by a Grant
or an award of Phantom Stock under this Plan.




13.03

Change of Control.  At the discretion of the Board, a Participant's interest in
Restricted Stock or phantom Stock may be made nonforfeitable and transferable as
of a Change of Control Date.  The Board may also provide in an Agreement that a
Participant may elect, by written notice to the Company within 60 days after a
Change of Control Date, to receive, in exchange for shares that were Restricted
Stock or Phantom Stock immediately before the Change of Control Date, a cash
payment equal to the Fair Market Value of the shares surrendered on the last
business day the Common Stock is traded on the Nasdaq Stock Market prior to
receipt by the Company of such written notice.  Notwithstanding any other
provision in this Plan to the contrary, unless the Board provides otherwise in
an Agreement, a Grant may be exercised immediately in full upon a Change of
Control.




13.04

Rules of Construction.  Headings are given to the articles and sections of this
Plan for ease of reference.  The reference to any statute, regulation, or other
provision of law shall be construed to refer to any amendment to or successor of
such provision of law.






8




--------------------------------------------------------------------------------



13.05

Amendment.  The Board may amend or terminate this Plan from time to time;
provided, however, that no amendment may become effective until shareholder
approval is obtained if the amendment (i) materially increases the aggregate
number of shares that may be issued pursuant to Options and Common Stock and
Restricted Stock awards, (ii) materially increases the benefits to Participants
under the Plan, or (iii)-materially changes the class of employees eligible to
become Participants.  No amendment shall, without a Participant's consent,
adversely affect any rights of such Participant under any Grant or Award
outstanding at the time such amendment is made, except such an amendment made to
cause the Plan to qualify for the Rule 16b-3 exemption.  No amendment shall be
made if it would disqualify the Plan from the exemption provided by Rule 16b.
 The Board may amend the terms of any Grant or Award theretofore issued under
this Plan, prospectively or retrospectively, and include in such amendment the
right of the Board to pay a Participant cash in lieu of shares of Common Stock
upon the termination (by exercise or otherwise) of an Option, but no such
amendment shall impair the rights of any Participant without the Participant's
consent except such an amendment made to cause the Plan, or Grant or Award, to
qualify for the exemption provided by Rule 16b.




13.06

Duration of Plan.  No Grant or Award may be issued under this Plan before April
 1, 2000, or after March 31, 2010; provided, however, a Grant of a Reload Option
may be issued after June 30, 2001, upon the exercise of an Original option as
provided in Section 4.03 hereof.




13.07

Shareholder Approval.  This Plan has been approved by the Board of Directors of
the Company and shall be effective as of March 1, 2000 subject, however, to
approval by the shareholders of the Company entitled to vote at the 2000 Annual
Meeting of Shareholders.



9


